Name: 2009/808/EC: Council Decision of 21Ã October 2009 appointing two Greek members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-11-04

 4.11.2009 EN Official Journal of the European Union L 288/25 COUNCIL DECISION of 21 October 2009 appointing two Greek members of the Committee of the Regions (2009/808/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Greek Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Two members seats on the Committee of the Regions have become vacant following the death of Mr Christos PALEOLÃ GOS and the end of the term of office of Mr Paris KOUKOULOPOULOS, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions as members for the remainder of the current term of office, which runs until 25 January 2010:  Mr Konstantinos SIMITSIS, Mayor of the City of Kavala,  Mr Theodoros GKOTSOPOULOS, Municipal Counsellor of the Municipality of Pallini, Attica. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 21 October 2009. For the Council The President A. CARLGREN (1) OJ L 56, 25.2.2006, p. 75.